PER CURIAM.
Jones Boat Yard, Inc. (“JBY”) appeals an adverse judgment in favor of Joyce Jones (“Jones”) in a quiet title suit. We reverse.
Because the JBY possessed the property deed at issue, Jones’ intent to convey it to JBY is presumed. See Janes v. Janes, 153 Fla. 716, 15 So.2d 677 (1943). The trial court erred in admitting parol evidence of the conveyor’s intent. See Fleming v. Fleming, 352 So.2d 895 (Fla. 1st DCA 1977), cert. denied, 367 So.2d 1123 (Fla.1979).
Furthermore, the manifest weight of the evidence clearly established that JBY owns the property. We, therefore, reverse the judgment entered below and remand for entry of judgment in favor of JBY, naming it owner of the property at issue. See Branam v. Aqua-Clear Pools, Inc., 672 So.2d 69 (Fla. 3d DCA 1996).
Reversed and remanded with directions.